Case 1:20-mj-00084-TCB-LO Document 26 Filed 04/15/20 Page 1 of 2 PageID# 202



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

UNITED STATES OF AMERICA                          )
                                                  )
v.                                                )   Case No: 1:20-mj-84(TCB)
                                                  )
JOHN CAMERON DENTON                               )
                                                  )
       Defendant.                                 )

                                     NOTICE OF APPEAL

       Notice is hereby given that the Defendant, John Cameron Denton, by counsel, hereby

appeals to the United States Court of Appeals for the Fourth Circuit from the Order entered in

this action on the 9th day of April 2020 (docket no. 25).




                                                            Respectfully submitted,
                                                            John Cameron Denton


                                                            By: /s/ Andrew M. Stewart        .
                                                            ANDREW M. STEWART, ESQ.
                                                            Virginia State Bar No. 68683
                                                            Attorney for the Defendant
                                                            2007 15th Street North, Suite 201
                                                            Arlington, VA 22201
                                                            Phone: 703-248-0626
                                                            Fax: 703-248-8971
                                                            andrew.m.stewart.esq@gmail.com
Case 1:20-mj-00084-TCB-LO Document 26 Filed 04/15/20 Page 2 of 2 PageID# 203



                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 15th day of April, 2020, I electronically filed the foregoing
motion with the clerk of the court using the CM/ECF system, which will send an electronic copy
to the following:

Carina Cuellar
Assistant United States Attorney
U.S. Attorney’s Office, Eastern District of Virginia
2100 Jamieson Avenue
Alexandria, VA 22314

                                                            By: /s/ Andrew M. Stewart        .
                                                            ANDREW M. STEWART, ESQ.
                                                            Virginia State Bar No. 68683
                                                            Attorney for the Defendant
                                                            2007 15th Street North, Suite 201
                                                            Arlington, VA 22201
                                                            Phone: 703-248-0626
                                                            Fax: 703-248-8971
                                                            andrew.m.stewart.esq@gmail.com
